FILE COPY




                                  COURT OF APPEALS
                                      SECOND DISTRICT            OF   TEXAS
CHIEF JUSTICE                                                                        CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER                DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                   FORT WORTH, TEXAS 76196                   CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                   LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER
  BOB McCOY                                    FAX: (817) 884-1932
  BILL MEIER
  LEE GABRIEL                              www.2ndcoa.courts.state.tx.us



                                            July 3, 2013

    Allen Lee Polk                                          Hon. Louis E. Sturns
    #01787778                                               Judge, 213th District Court
    Holliday Unit                                           Tim Curry Criminal Justice Center
    295 IH-45 North                                         401 West Belknap
    Huntsville, TX 77320                                    Fort Worth, TX 76196

    Criminal District Clerk, Tarrant County                 Wes Ball
    Tim Curry Criminal Justice Center                       4025 Woodland Park Blvd., Ste. 100
    401 W. Belknap, 3rd Floor                               Arlington, TX 76013
    Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *

    Charles M. Mallin
    Asst. Criminal District Attorney
    401 W. Belknap St.
    Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-11-00467-CR
                 Trial Court Case Number: 1226707D

                 Court of Appeals Number: 02-11-00468-CR
                 Trial Court Case Number: 1226888D

                 Court of Appeals Number: 02-11-00469-CR
                 Trial Court Case Number: 1226903D

    Style:       Allen Lee Polk
                 v.
                 The State of Texas

         Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause.
                                                            FILE COPY

02-11-00467-CR
July 3, 2013
Page 2


     A copy of the opinion and judgment can be viewed on our Court’s
webpage at: http://www.2ndcoa.courts.state.tx.us/.

                               Respectfully yours,

                               DEBRA SPISAK, CLERK